—Orders, Family Court, New York County (Helen Sturm, J.), entered on or about March 13, 2001, which granted respon*125dent’s application pursuant to Family Court Act § 1028 for return of her five children to the extent of releasing her three youngest children to her custody pending a fact-finding hearing, unanimously reversed, on the law and the facts, without costs, and respondent’s application denied pending the court’s determination after the fact-finding hearing presently scheduled for June 7, 2001, which hearing should be conducted day to day until completion followed by a prompt determination by the court.
Despite the Family Court’s well-intended desire to “maintain the integrity of this home” and the preventive services ordered to be placed forthwith, given respondent mother’s history of excessive corporal punishment of her children and in light of its finding of “imminent risk” with regard to respondent’s two oldest children who were not returned to her, it was an improvident exercise of the court’s discretion to order the return to respondent of her three youngest children. We note this Court’s March 15, 2001 order staying the return of the youngest children to respondent pending the now imminent fact-finding hearing. Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Saxe, JJ.